Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company: Vericel Corporation, a Michigan corporation

Number of Shares: 26,951 [$115,000/Warrant Price], subject to adjustment

Type/Series of Stock: Common Stock, no par value per share

Warrant Price: $4.267 [30-day trailing average] per Share, subject to adjustment

Issue Date: December 6, 2017

Expiration Date: December 6, 2023         See also Section 5.1(b).

Credit Facility:  This Warrant to Purchase Stock (“Warrant”) is issued in
connection with that certain Third Loan Modification Agreement, of even date
herewith, amending that certain Loan and Security Agreement dated September 9,
2016, among Silicon Valley Bank, MidCap Funding IV Trust, MidCap Funding III
Trust, MidCap Financial Trust, Elm 2016-1 Trust and the Company, as amended
(collectively, and as may be further amended and/or modified and in effect from
time to time, the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, [Holder]
(together with any successor or permitted assignee or transferee of this Warrant
or of any shares issued upon exercise hereof, “Holder”) is entitled to purchase
up to the above-stated number of fully paid and non-assessable shares (the
“Shares”) of the above-stated Type/Series of Stock (the “Class”) of the
above-named company (the “Company”), at the above-stated Warrant Price, all as
set forth above and as adjusted pursuant to Section 2 of this Warrant, subject
to the provisions and upon the terms and conditions set forth in this Warrant.

 

SECTION 1. EXERCISE.

 

1.1                            Method of Exercise.  Holder may at any time and
from time to time exercise this Warrant, in whole or in part, by delivering to
the Company the original of this Warrant together with a duly executed Notice of
Exercise in substantially the form attached hereto as Appendix 1 and, unless
Holder is exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.

 

1.2                            Cashless Exercise.  On any exercise of this
Warrant, in lieu of payment of the aggregate Warrant Price in the manner as
specified in Section 1.1 above, but otherwise in accordance with the
requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised.  Thereupon, the Company shall issue to the Holder such number of
fully paid and non-assessable Shares as are computed using the following
formula:

 

X = Y(A-B)/A

 

--------------------------------------------------------------------------------


 

where:

 

X =

 

the number of Shares to be issued to the Holder;

 

 

 

Y =

 

the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

 

 

A =

 

the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

 

 

B =

 

the Warrant Price.

 

1.3                            Fair Market Value.  If shares of the Class are
then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market (a “Trading Market”),
the fair market value of a Share shall be the closing price or last sale price
of a share of the Class reported for the Business Day immediately before the
date on which Holder delivers this Warrant together with its Notice of Exercise
to the Company.  If shares of the Class are not then traded in a Trading Market,
the Board of Directors of the Company shall determine the fair market value of a
Share in its reasonable good faith judgment.

 

1.4                            Delivery of Certificate and New Warrant.  Within
a reasonable time after Holder exercises this Warrant in the manner set forth in
Section 1.1 or 1.2 above, the Company shall deliver to Holder a certificate
representing the Shares issued to Holder upon such exercise and, if this Warrant
has not been fully exercised and has not expired, a new warrant of like tenor
representing the Shares not so acquired.

 

1.5                            Replacement of Warrant.  On receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender of this
Warrant to the Company for cancellation, the Company shall, within a reasonable
time, execute and deliver to Holder, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

1.6                            Treatment of Warrant Upon Acquisition of Company.

 

(a)                               Acquisition.  For the purpose of this Warrant,
“Acquisition” means any transaction or series of related transactions involving:
(i) the sale, lease, exclusive license, or other disposition of all or
substantially all of the assets of the Company; (ii) any merger or consolidation
of the Company into or with another person or entity (other than a merger or
consolidation effected exclusively to change the Company’s domicile), or any
other corporate reorganization, in which the stockholders of the Company in
their capacity as such immediately prior to such merger, consolidation or
reorganization, own less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization (or, if such Company stockholders beneficially
own a majority of the outstanding voting power of the surviving or successor
entity as of immediately after such merger, consolidation or reorganization,
such surviving or successor entity is not the Company); or (iii) any sale or
other transfer by the stockholders of the

 

2

--------------------------------------------------------------------------------


 

Company of shares representing at least a majority of the Company’s then-total
outstanding combined voting power.

 

(b)                              Treatment of Warrant at Acquisition.  In the
event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), and the fair market value of one Share as determined in
accordance with Section 1.3 above would be greater than the Warrant Price in
effect on such date immediately prior to such Cash/Public Acquisition, and
Holder has not exercised this Warrant pursuant to Section 1.1 above as to all
Shares, then this Warrant shall automatically be deemed to be Cashless Exercised
pursuant to Section 1.2 above as to all Shares effective immediately prior to
and contingent upon the consummation of a Cash/Public Acquisition.  In
connection with such Cashless Exercise, Holder shall be deemed to have restated
each of the representations and warranties in Section 4 of the Warrant as of the
date thereof and the Company shall promptly notify the Holder of the number of
Shares (or such other securities) issued upon exercise.  In the event of a
Cash/Public Acquisition where the fair market value of one Share as determined
in accordance with Section 1.3 above would be less than the Warrant Price in
effect immediately prior to such Cash/Public Acquisition, then this Warrant will
expire immediately prior to the consummation of such Cash/Public Acquisition.

 

(c)                               Upon the closing of any Acquisition other than
a Cash/Public Acquisition, the acquiring, surviving or successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

(d)                             As used in this Warrant, “Marketable Securities”
means securities meeting all of the following requirements: (i) the issuer
thereof is then subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is then current in its filing of all required reports and other
information under the Act and the Exchange Act; (ii) the class and series of
shares or other security of the issuer that would be received by Holder in
connection with the Acquisition were Holder to exercise this Warrant on or prior
to the closing thereof is then traded in a Trading Market, and (iii) following
the closing of such Acquisition, Holder would not be restricted from publicly
re-selling all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to exercise this Warrant in
full on or prior to the closing of such Acquisition, except to the extent that
any such restriction (x) arises solely under federal or state securities laws,
rules or regulations, and (y) does not extend beyond six (6) months from the
closing of such Acquisition.

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1                            Stock Dividends, Splits, Etc.  If the Company
declares or pays a dividend or distribution on the outstanding shares of the
Class payable in additional shares of the Class or other securities or property
(other than cash), then upon exercise of this Warrant, for each Share acquired,
Holder shall receive, without additional cost to Holder, the total number and
kind of securities and property which Holder would have received had Holder
owned the Shares of record as of the date the dividend or distribution
occurred.  If the Company subdivides the outstanding shares of the Class by
reclassification or otherwise into a greater number of shares, the number of
Shares purchasable hereunder shall be proportionately increased and the Warrant
Price shall be proportionately decreased.

 

3

--------------------------------------------------------------------------------


 

If the outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.

 

2.2                            Reclassification, Exchange, Combinations or
Substitution.  Upon any event whereby all of the outstanding shares of the
Class are reclassified, exchanged, combined, substituted, or replaced for, into,
with or by Company securities of a different class and/or series, then from and
after the consummation of such event, this Warrant will be exercisable for the
number, class and series of Company securities that Holder would have received
had the Shares been outstanding on and as of the consummation of such event, and
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.  The provisions of this Section 2.2 shall
similarly apply to successive reclassifications, exchanges, combinations,
substitutions, replacements or other similar events.

 

2.3                            No Fractional Share.  No fractional Share shall
be issuable upon exercise of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional Share
interest arises upon any exercise of the Warrant, the Company shall eliminate
such fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (i) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (ii) the
then-effective Warrant Price.

 

2.4                            Notice/Certificate as to Adjustments.  Upon each
adjustment of the Warrant Price, Class and/or number of Shares, the Company, at
the Company’s expense, shall notify Holder in writing within a reasonable time
setting forth the adjustments to the Warrant Price, Class and/or number of
Shares and facts upon which such adjustment is based.  The Company shall, upon
written request from Holder, furnish Holder with a certificate of its Chief
Financial Officer, including computations of such adjustment and the Warrant
Price, Class and number of Shares in effect upon the date of such adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1                            Representations and Warranties.  The Company
represents and warrants to, and agrees with, the Holder as follows:

 

(a)                               [Reserved]

 

(b)                              All Shares which may be issued upon the
exercise of this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.  The Company covenants that it shall at all
times cause to be reserved and kept available out of its authorized and unissued
capital stock such number of shares of the Class and other securities as will be
sufficient to permit the exercise in full of this Warrant.

 

3.2                            Notice of Certain Events.  If the Company
proposes at any time to:

 

(a) declare any dividend or distribution upon the outstanding shares of the
Class, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend;

 

4

--------------------------------------------------------------------------------


 

(b) offer for subscription or sale pro rata to all holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

 

(d) effect an Acquisition or to liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder notice
thereof at the same time and in the same manner as the Company notifies the
holders of the outstanding shares of the Class; provided, that at all times, if
any, when the Company shall not be subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, then the Company shall give
Holder written notice thereof as follows:

 

(1) in the case of the matters referred to in (a) and (b) above, at least seven
(7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Class will be entitled thereto) or for
determining rights to vote, if any; and

 

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event and such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such event giving rise to the notice).

 

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1                                    Purchase for Own Account.  This Warrant
and the Shares to be acquired upon exercise of this Warrant by Holder are being
acquired for investment for Holder’s account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act. 
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

 

4.2                                    Disclosure of Information.  Holder is
aware of the Company’s business affairs and financial condition and has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
acquisition of this Warrant and its underlying securities.  Holder further has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of this Warrant and its
underlying securities and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to Holder or to
which Holder has access.

 

5

--------------------------------------------------------------------------------


 

4.3                                    Investment Experience.  Holder
understands that the purchase of this Warrant and its underlying securities
involves substantial risk.  Holder has experience as an investor in securities
of companies in the development stage and acknowledges that Holder can bear the
economic risk of such Holder’s investment in this Warrant and its underlying
securities and has such knowledge and experience in financial or business
matters that Holder is capable of evaluating the merits and risks of its
investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

4.4                                    Accredited Investor Status.  Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act.

 

4.5                                    The Act.  Holder understands that this
Warrant and the Shares issuable upon exercise hereof have not been registered
under the Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein.  Holder understands that this Warrant and
the Shares issued upon any exercise hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.

 

4.6                                    No Voting Rights.  Holder, as a Holder of
this Warrant, will not have any voting rights until the exercise of this
Warrant.

 

SECTION 5. MISCELLANEOUS.

 

5.1                            Term; Automatic Cashless Exercise Upon
Expiration.

 

(a)                               Term. Subject to the provisions of Section 1.6
above, this Warrant is exercisable in whole or in part at any time and from time
to time on or before 6:00 PM, Pacific time, on the Expiration Date and shall be
void thereafter.

 

(b)                          Automatic Cashless Exercise upon Expiration.  In
the event that, upon the Expiration Date, the fair market value of one Share as
determined in accordance with Section 1.3 above is greater than the Warrant
Price in effect on such date, then this Warrant shall automatically be deemed on
and as of such date to be exercised pursuant to Section 1.2 above as to all
Shares for which it shall not previously have been exercised, and the Company
shall, within a reasonable time, deliver a certificate representing the Shares
issued upon such exercise to Holder.

 

5.2                            Legends.                                     Each
certificate evidencing Shares shall be imprinted with a legend in substantially
the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO [HOLDER] MIDCAP FUNDING XXVIII TRUST DATED DECEMBER 6, 2017,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL

 

6

--------------------------------------------------------------------------------


 

REGISTERED UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

5.3                            Compliance with Securities Laws on Transfer. 
This Warrant and the Shares issued upon exercise of this Warrant may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to [Holder] an affiliate of Holder,
provided that such affiliate is an “accredited investor” as defined in
Regulation D promulgated under the Act.  Additionally, the Company shall also
not require an opinion of counsel if there is no material question as to the
availability of Rule 144 promulgated under the Act.

 

5.4                            Transfer Procedure.  Subject to the provisions of
Section 5.3 and upon providing the Company with written notice, Holder may
transfer all or part of this Warrant or the Shares issued upon exercise of this
Warrant to any transferee, provided, however, in connection with any such
transfer, Holder will give the Company notice of the portion of the Warrant
and/or Shares being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any transferee shall agree in writing with the
Company to be bound by all of the terms and conditions of this Warrant.

 

5.5                            Notices.  All notices and other communications
hereunder from the Company to the Holder, or vice versa, shall be deemed
delivered and effective (i) when given personally, (ii) on the third (3rd)
Business Day after being mailed by first-class registered or certified mail,
postage prepaid, (iii) upon actual receipt if given by facsimile or electronic
mail and such receipt is confirmed in writing by the recipient, or (iv) on the
first Business Day following delivery to a reliable overnight courier service,
courier fee prepaid, in any case at such address as may have been furnished to
the Company or Holder, as the case may be, in writing by the Company or such
Holder from time to time in accordance with the provisions of this Section 5.5. 
All notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:

 

[Holder]

Attn: Account Manager for Vericel transaction

Facsimile:  301-941-1450

Email address:

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Vericel Corporation

Attn: Chief Financial Officer

64 Sidney Street

Cambridge, MA 02139

Telephone:  (617) 588-5555

Facsimile:  (617) 588-5554

Email: gmichel@vcel.com

 

7

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Vericel Corporation

Attn: General Counsel

64 Sidney Street

Cambridge, MA 02139

Telephone:  (617) 588-5555

Facsimile:  (617) 588-5554

 

 

5.6                            Waiver.  This Warrant and any term hereof may be
changed, waived, discharged or terminated (either generally or in a particular
instance and either retroactively or prospectively) only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

 

5.7                            Attorneys’ Fees.  In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                            Counterparts; Facsimile/Electronic Signatures. 
This Warrant may be executed in counterparts, all of which together shall
constitute one and the same agreement.  Any signature page delivered
electronically or by facsimile shall be binding to the same extent as an
original signature page with regards to any agreement subject to the terms
hereof or any amendment thereto.

 

5.9                            Governing Law.  This Warrant shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to its principles regarding conflicts of law.

 

5.10                    Headings.  The headings in this Warrant are for purposes
of reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

 

5.11                    Business Days.  “Business Day” is any day that is not a
Saturday, Sunday or a day on which banks in Maryland are closed.

 

 

 

[Remainder of page left blank intentionally]

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

 

“COMPANY”

 

 

 

VERICEL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

 

“HOLDER”

 

 

 

[HOLDER]

 

 

 

By:

 

 

 

Name:

 

 

 

(Print)

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                    The undersigned Holder hereby exercises
its right to purchase ___________ shares of the Common/Series ______ Preferred
[circle one] Stock of __________________  (the “Company”) in accordance with the
attached Warrant To Purchase Stock, and tenders payment of the aggregate Warrant
Price for such shares as follows:

 

[    ]                                                                     
check in the amount of $________ payable to order of the Company enclosed
herewith

 

[    ]                                                                      Wire
transfer of immediately available funds to the Company’s account

 

[    ]                                                                     
Cashless Exercise pursuant to Section 1.2 of the Warrant

 

[    ]                                                                     
Other [Describe] __________________________________________

 

2.                                    Please issue a certificate or certificates
representing the Shares in the name specified below:

 

___________________________________________

Holder’s Name

 

 

___________________________________________

 

___________________________________________

(Address)

 

3.   By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

 

HOLDER:

 

 

 

_________________________

 

 

 

By:_________________________

 

 

 

Name:________________________

 

 

 

Title:_________________________

 

 

 

(Date):_______________________

 

 

Appendix 1

 

--------------------------------------------------------------------------------